UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 9, 2010 PERF-GO GREEN HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 333-141054 20-3079717 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 12 E. 52nd Street, 4th Floor New York, NY 10022 (Address of principal executive offices) (212) 935-3550 (Telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 5.02Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Resignation of Chairman of the Board of Directors and Chief Executive Officer Effective March 9, 2010, Mr. Anthony Tracy resigned as the Chairman of the Board of Directors and as Chief Executive Officer of Perf-Go Green Holdings, Inc. (the “Company”). Mr. Tracy’s resignation was not a result of any disagreements relating to the Company’s operations, policies or practices. Resignation of Director Secretary and Chief Marketing Officer Effective March 9, 2010, Ms. Linda Daniels resigned from her positions as a Director, Secretary and as Chief Marketing Officer of the Company. Ms. Daniels’s resignation was not a result of any disagreements relating to the Company’s operations, policies or practices. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit NumberDescription None 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated: March 12, 2010 PERF-GO GREEN HOLDINGS, INC. By: /s/ Michael Caridi Michael Caridi Director & Chief Operating Officer 3
